        Case 1:19-cv-01496-CLM Document 37 Filed 01/16/20 Page 1 of 2                 FILED
                                                                             2020 Jan-16 PM 03:03
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

JAMES DAVIS,                            }
                                        }
      Plaintiff,                        }
                                        }
v.                                      }
                                        }         Case No. 1:19-CV-01496-CLM
OCWEN LOAN SERVICING                    }
LLC, et al.,                            }
                                        }
      Defendants.                       }

                             SCHEDULING ORDER

      The dates and deadlines in this case are set forth below:

 Event / Item Due                           Date / Deadline

 Initial Disclosures                        1/28/2020
 Deadline to Amend Pleadings                P: 4/6/2020
                                            D: 5/4/2020
 Expert Reports                             P: 5/11/2020
                                            D: 6/19/2020
 Rule 26(e) Supplementations                7/3/2020
 Fact & Expert Discovery Complete           8/3/2020
 Status Conference (telephone)              6/4/2020 at 2:00pm
 Dispositive Motions                        9/8/2020
                                            *Follow Appx II*
 Witness and Exhibit Lists                  1/6/2021
 Pretrial Conference                        1/8/2021 at 1:30pm in Anniston
 Trial Date                                 2/15/2021 in Anniston
        Case 1:19-cv-01496-CLM Document 37 Filed 01/16/20 Page 2 of 2




The court sets the following limits with respect to discovery:

    Form of Discovery                        Limitations

    Interrogatories                          25 each, responses due in 30 days
    Requests for Admissions                  30 each, responses due in 30 days
    Requests for Production                  40 each, responses due in 30 days
    Depositions                              10 each, 7 hours each


      This order may be modified by filing a motion that establishes good cause for

the requested change.

      DONE and ORDERED this 16th day of January, 2020.



                                       _________________________________
                                       COREY L. MAZE
                                        UNITED STATES DISTRICT JUDGE
